     Case 2:18-cv-02354-RFB-BNW Document 37 Filed 03/27/20 Page 1 of 4



 1
     RYAN L. DENNETT, ESQ.
 2   Nevada Bar No. 005617
     rdennett@dennettwinspear.com
 3   JENNIFER INSLEY MICHERI, ESQ.
     Nevada Bar No. 10089
 4   jinsleymicheri@dennettwinspear.com
     DENNETT WINSPEAR, LLP
 5   3301 N. Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
 6   Telephone:     (702) 839-1100
     Facsimile:     (702) 839-1113
 7   Attorneys for Defendants

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   YENDY HERNANDEZ HERNANDEZ, and
     PRISCILA FERREIRA CAPUA, individuals,
11                                                        Case No: 2:18-cv-02354-RFB-PAL
                                             Plaintiff,
12
     vs.
13
     ANEURIS ENRIQUE CURIEL, an individual;
14   AVILA’S TOWING LLC, d/b/a JM
     CLEANING SERVICES, a corporation; DOE
15   DRIVERS I-V; DOE OWNERS I-V, ROE
     EMPLOYER, and ROE COMPANIES,
16
                                          Defendants.
17
                           NOTICE AND REQUEST FOR COURT ACTION
18
            NOTICE IS HEREBY GIVEN that Defendants are requesting a correction for the filing
19
     under Doc. 35 (Notice of Withdrawal of Doc 31) [Defendant’s Emergency Motion to Amend
20
     Answer to Confirm to Evidence, Assert Counterclaim and Affirmative Defenses]. The actual
21
     withdrawal was meant to withdraw Doc. 32 [Defendants’ Emergency Motion to Extend Discovery
22
     (Fourth Request)].
23
            This Notice and request for Court is made and based upon the Points and Authorities
24
     cited herein.
25
     ///
26
     ///
27
     ///
28
     Case 2:18-cv-02354-RFB-BNW Document 37 Filed 03/27/20 Page 2 of 4



 1                                    POINTS AND AUTHORITIES

 2                                           History of Filings

 3          On January 23, 2020, Defendants filed their Emergency Motion to Amend Answer to

 4   Conform to Evidence, Assert Counterclaim and Affirmative Defenses [Doc 31].

 5          On January 23, 2020, immediately thereafter, Defendants filed their Emergency Motion to

 6   Extend Discovery (Fourth Request) [Doc. 32].

 7          On January 24, the Court issued the following Minute Order:

 8          The court has reviewed ECF Nos. 31 and 32 and determined that they will not
            be considered on an emergency basis. IT IS THEREFORE ORDERED that
 9          responses and replies are due in the ordinary course.
10          On February 26, 2020, Plaintiffs filed a Limited Opposition to Defendant’s Emergency

11   Motion to Extend Discovery [Doc. 34].

12          On February 23, 2020, Defendants’ counsel instructed its legal staff to file a Notice of

13   Withdrawal of the Emergency Motion to Extend Discovery. However, the legal staff member,

14   simply re-filed the Motion to Amend Answer to Conform to Evidence, Assert Counterclaim and

15   Affirmative Defenses, and titled it Withdrawal of [31] Motion to Amend Answer to Conform to

16   Evidence, Assert Counterclaim and Affirmative Defenses, and titled it Withdrawal of [31] Motion

17   to Amend Answer (as evidenced by Exhibit “A” which is filed stamped right over Doc. 31 with

18   Doc. 35 stamp).

19          On Tuesday, March 24, 2020, counsel received the Court’s Minute Order setting Doc 32,
20   Defendant’s Emergency Motion to Extend Time for hearing on April 8, 2020, and it was at that

21   time the mistake was caught by the undersigned.
22                             REQUEST FOR ACTION BY THE COURT
23          There was an inadvertent mistake by defense counsel. Specifically, defense counsel
24   was unaware of the fact that her legal staff inadvertently filed a document (the wrong motion of
25   two contemporaneously filed motions), and effectively withdrew the wrong motion. Specifically,

26   Defendants' Motion to Extend Discovery should have been withdrawn - not Motion to Amend. It

27   is believed the inadvertent mistake was made due to the two motions filed contemporaneously

28
                                                     2
     Case 2:18-cv-02354-RFB-BNW Document 37 Filed 03/27/20 Page 3 of 4



 1   (Motion to Extend Discovery and Motion to Amend).

 2          On the basis of inadvertence, defense counsel is respectfully requesting the Court allow

 3   counsel to correct the mistake, and allow Defendants to withdraw the Motion (and recent hearing

 4   setting) on the Motion to Extend Discovery, which was Defendants’ original intention. Further,

 5   counsel would respectfully request that the Court allow counsel to place the Motion to Amend

 6   back on calendar for the Court's consideration, which was Defendants original intention.

 7          Counsel respectfully requests the Court entertain these requests to effectuate

 8   Defendants' original intent with respect to the withdrawal of the Motion to Continue Discovery

 9   (with inadvertent confusion due to filing of the concurrent motions by defense counsel staff) in

10   the manner which the Court deems appropriate. Counsel is requesting that, if possible and in

11   the interest of judicial economy, the hearing scheduled for April 8, 2020 go forward with respect

12   to Doc 31 (Motion to Amend).        Counsel further advises the Court that based on prior

13   conversations with counsel for Plaintiffs, Steve Lewis, Plaintiffs did not intend to oppose the

14   Motion to Amend.

15

16          DATED this     27th    day of March, 2020.

17   IT IS ORDERED that ECF No. 32 is
     withdrawn.                                  DENNETT WINSPEAR, LLP
18
     IT IS FURTHER ORDERED that the
19
     hearing scheduled for 4/8/2020 on
                                           By    /s/ Ryan L. Dennett
20   ECF No. 32 is VACATED.                RYAN L. DENNETT, ESQ.
                                           Nevada Bar No. 005617
21   IT IS FURTHER ORDERED that the        JENNIFER INSLEY MICHERI, ESQ.
     court will consider ECF No. 31, as it Nevada Bat No. 10089
22                                         3301 N. Buffalo Drive, Suite 195
     was withdrawn in error.
                                           Las Vegas, Nevada 89129
23                                         Telephone:    (702) 839-1100
     IT IS FURTHER ORDERED that ECF Facsimile:           (702) 839-1113
24   No. 31 is GRANTED under LCR 47-3. Attorneys for Defendants
25   IT IS SO ORDERED
26
     DATED: March 30, 2020
27

28
                                                    3
     __________________________________________________
     BRENDA WEKSLER
     UNITED STATES MAGISTRATE JUDGE
     Case 2:18-cv-02354-RFB-BNW Document 37 Filed 03/27/20 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2
            Pursuant to Fed. R. Civ. P. 5 and LR 5-1, I certify that I am an employee of DENNETT
 3
     WINSPEAR, LLP, and that on the     27th   day of March, 2020 the foregoing NOTICE AND
 4
     REQUEST FOR ACTION was served upon the parties via CM/ECF system to the following
 5
     parties:
 6

 7   Sandy Van, Esq.
     Nevada Bar No. 010785
 8   1290 S. Jones Blvd.
     Las Vegas, Nevada 89146
 9   Telephone: (702) 529-1011
     Facsimile: (702) 852-5760
10   Attorneys for Plaintiffs,
     Yendy Hernandez Hernandez
11   and Priscila Ferreira Capua

12
                                             /s/ Theresa Amendola
13                                      An Employee of DENNETT WINSPEAR, LLP

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
